     Case 3:19-cv-00120-X Document 53 Filed 05/28/21                           Page 1 of 7 PageID 484



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MONICA ABBOUD, individually and                           §
on behalf of all others similarly situated,               §
                                                          §
        Plaintiff,                                        §
                                                          §            Case No. 3:19-cv-120-X
v.                                                        §
                                                          §
AGENTRA, LLC,                                             §
                                                          §
        Defendant.                                        §

                     DEFENDANT’S RESPONSE TO MOTION TO COMPEL

        Defendant Agentra, LLC (“Agentra”) files this Response to Plaintiff’s Motion to Compel

[Dkt. 50] and would respectfully show as follows:

                                              INTRODUCTION

        On April 12, 2021, this Court ordered Agentra to provide class lists for the Text Class and

Agent Class. [See Dkt. 49 (hereinafter, “Notice Order”).] The Notice Order attempted to foreclose

Agentra’s objections to the indefiniteness of such class lists by ordering scorched-earth alternatives

of unlimited (but admittedly definite) scope.1

        Agentra does not have possession, custody, or control of the information the Notice Order

assumes it has. With respect to the Agent Class, only the sales agents 2 possess the “contact

information for every number these agents could conceivably have contacted.” Notice Order at 5.


1
 Text Class: “If Agentra cannot provide contact information for the phone numbers its own CRM system messaged
for the purpose listed above, surely it can instead produce every phone number its CRM software ever messaged for
any purpose, along with attendant contact details.” Notice Order at 3. Agent Class: “Once again, if Agentra’s
unwillingness to disclose this information boils down to an actual inability to discern which numbers the agents
called, then Agentra should disclose contact information for every number these agents could conceivably have
contacted.” Id. at 5.
2
 The term “sales agent” is industry language. No agency relationship exists; these sales agents are independent
contractors who enroll customers for many companies, some of which compete directly with Agentra.


DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                                    Page - 1
   Case 3:19-cv-00120-X Document 53 Filed 05/28/21                  Page 2 of 7 PageID 485



       With respect to the Text Class, Agentra’s access is limited by its account permissions to

the CRM software in question, Admin123, and Agentra’s account cannot query for whether an

individual was contacted by text message (as opposed to email) or otherwise export every phone

number that was sent a text message.

                                         LEGAL STANDARD

       Rule 34(a) provides that the production of electronically stored information is limited to

“items in the responding party’s possession, custody, or control.” FED. R. CIV. P. 34(a)(1).

Although the Motion relates to class notice information, the same “possession, custody, or control”

standard of Rule 34 logically applies here, and courts have indeed applied that standard in this

context. See Hossfeld v. Lifewatch, Inc., No. 13 C 9305, 2021 WL 1422779, at *2 (N.D. Ill. Mar.

4, 2021) (“if further information is within Lifewatch’s possession, custody or control … the

magistrate judge recommends that Lifewatch be ordered to produce the most updated customer list

it has, so that notice can proceed.”).

       On a motion to compel, the movant bears the burden of “showing that the other party has

control over the documents sought.” Mir v. L-3 Commc’ns Integrated Sys., L.P., 319 F.R.D. 220,

231 (N.D. Tex. 2016) (quoting S. Filter Media, LLC v. Halter, No. 13-116-JJB-RLB, 2014 WL

4278788, at *5 (M.D. La. Aug. 29, 2014)).

                                            ARGUMENT

       Both the Notice Order and Motion rely on the false premise that Agentra is “an insurance

agency that solicits business through a telemarketing system.” Notice Order at 2 (emphasis added).

While Agentra is an insurance agency, its involvement only extends to the handling of the

administrative tasks of enrollment and premium collection. Agentra does not underwrite insurance

policies and, critical here, does not solicit the general public.



DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                   Page - 2
     Case 3:19-cv-00120-X Document 53 Filed 05/28/21                Page 3 of 7 PageID 486



I.      Agentra does not have possession, custody, or control of additional Agent Class
        information.

        The Notice Order directed that if Agentra could not “discern which numbers the agents

called” it must “disclose contact information for every number these agents could conceivably

have contacted.” Notice Order at 4. As explained below, the information produced by Agentra is

complete; Agentra simply does not have the information for every number the agents could have

contacted.

        The Notice Order relied on a facially reasonable—but incorrect—assumption that because

Agentra produced certain class information in Abramson v. Agentra, LLC, No. 2:18-CV-00615-

PLD, Doc. No. 122 at 1-2 (W.D. Pa. Sept. 29, 2020) it could produce the Agent Class information

in dispute here. However, the class list produced in Abramson differed dramatically from the

information sought here because (1) it was derived from the third-party discovery of telemarketing

vendors conducted by the Abramson plaintiffs (discovery that is notably absent here) and (2) only

consisted of customer information, not those who actually received a call, because it was produced

for purposes of settlement.

        Testimony from Abramson’s counsel in the class settlement approval hearing of the

Abramson matter provides additional detail. In Abramson, “the plaintiffs learned that calls made

to sell Agentra policies are often made by telemarketing call centers that work with lead generators,

and those lead generators work with vendors that have a relationship with Agentra insurance

agents; and those agents sign independent contractor agreements with Agentra.” Ex. A (Abramson

Hr’g Tr.) at 4:5-10. “In other words, there’s often a series of degrees of separation between the

caller and Agentra.” Id. at 4:10-12.

        This new information expands the demonstrative chart of contractual relationships

presented by Agentra in its Response to Class Certification [Dkt. 39]. With this newfound


DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                     Page - 3
   Case 3:19-cv-00120-X Document 53 Filed 05/28/21                 Page 4 of 7 PageID 487



information, the chart should be:



                                                                                  Telemarketing
                              Sales Agent              Lead Generator
                                                                                     Vendor

    Agentra

                              Sales Agent




                              Sales Agent




       It bears repeating that the above facts were not elicited for this Response, but instead come

from a hostile party in a separate lawsuit (Abramson) who independently discovered them through

third-party subpoenas. See Ex. A at 6:8-11 (“The plaintiffs also issued a series of third-party

subpoenas, which is how we were able to explain to the Court those various degrees of separation

with respect to the telemarketing calls.”).

       In sum, the Abramson list only contains Agentra customers enrolled by sales agents

suspected to affiliate with a certain telemarketing vendor and the identities of such sales agents

were derived through the Abramson plaintiffs’ third-party discovery. This is confirmed by

plaintiffs’ counsel in Abramson:

       THE COURT: It does. So the class list that you were provided, I assume by Mr.
       Richmond, the 19,000 or so, are only those who purchased the policy, not those
       who were called?

       MR. PARONICH: And that’s exactly right, Your Honor. And why I know that to
       be true for a variety of reasons is because as we described in our discovery efforts,
       part of them were tracking down an individual in Texas who is the subject of a
       government action right now for illegal robo calling; and we received his records
       of millions of calls that were made that could have been transferred over to Agentra
       eventually.

Ex. A at 23:7-18 (emphasis added).


DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                       Page - 4
    Case 3:19-cv-00120-X Document 53 Filed 05/28/21                              Page 5 of 7 PageID 488



         Agentra does not dispute the Abramson class list is “inadequate”3 since Agentra only

produced it to leave no doubt it complied with the Notice Order, especially since Plaintiff

previously characterized the Abramson class list as containing the exact information she seeks.

[Dkt. 48 at 7 (“As it turns out, Agentra has produced the requested information in another case …

Abramson v. Agentra…”).]

         Plaintiff, upon receiving the Abramson class list, should have realized the information

contained therein confirmed Agentra’s inability to obtain Agent Class information. Instead,

Plaintiff now doubles down on the conclusory allegation that Agentra “is, in fact, capable of

producing” information beyond what is contained in the Abramson class list. Mot. at 4.

         But conclusory allegations do not carry Plaintiff’s burden. At bottom, Agentra does not

have possession, custody, or control over any other information on the Agent Class. Agentra does

not know which individuals or phone numbers the sales agents, lead generators, or telemarketing

vendors dialed (if any). That information is in the exclusive possession, custody, or control of the

sales agents, lead generators, or telemarketing vendors themselves, and Agentra has no knowledge

of which lead generators or vendors the sales agents contract with. [See Dkt. 39-1, Dale Depo. Tr.,

at 75:11-15 (sales agents consider lead sources to be “confidential information … for competitive

reasons.”)]

         It was incumbent on Plaintiff to seek such information directly from the source (the sales

agents, lead generators, and telemarketing vendors) before the close of discovery. Plaintiff knows

this given that she moved for alternative service of subpoenas against one such telemarketing




3
  Plaintiff also correctly states the Abramson class list has “no indication of which agent called each individual on
the list” because only the respective sales agent would have that information, not Agentra. Mot. at 4. Likewise,
Agentra agrees that “much of the list provided by Agentra is likely outside the boundaries of the Agent Class
certified in this case, and there is no way to tell which entries are relevant to this matter.” Id.


DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                                       Page - 5
      Case 3:19-cv-00120-X Document 53 Filed 05/28/21               Page 6 of 7 PageID 489



vendor in August 2019, which Agentra did not oppose. [See Dkt. 26, Mot. for Alternative Service

of Subpoena.] Plaintiff’s failure to diligently pursue third-party discovery of the entities that

actually make calls starkly contrasts with the actions of the plaintiffs in Abramson. See Ex. A at

52:5:53-21 (elaborating at length on the third-party discovery process when responding to the

question “how you would prove that calls were made”).

         Plaintiff should not be rewarded for her failure to diligently pursue third-party discovery

by way of a motion to compel seeking information Agentra does not have.

II.      Agentra does not have possession, custody, or control of a Text Class list.

         Because Agentra does not own the Admin123 software and Agentra’s account permissions

do not allow it to query for whether an individual was contacted by text message or export every

phone number sent a text message, Agentra does not have possession, custody, or control over the

Text Class list and cannot be compelled to produce what it cannot access.

         Plaintiff finds fault with Mr. Dunayer’s declaration because it “makes no representations

about whether such information can be accessed by Agentra locally or whether Defendant’s

‘permissions’ could be altered to permit the above functions, nor does it provide sufficient details

regarding the front and back-end functionality of Agentra’s CRM system.” Mot. at 5.

         Attached hereto as Exhibit B is a supplemental declaration of Mr. Dunayer addressing these

issues. In his supplemental declaration, Mr. Dunayer confirms that Agentra is not trying to hide

the ball with respect to Agentra’s Admin123 access and that Agentra’s use of Admin123 is limited

to the features and capabilities provided on the website itself. See Ex. B, ¶¶ 7-9.

         Agentra understands the Notice Order’s skepticism of these facts. See, e.g., Notice Order

at 3 (“surely [Agentra] can instead produce every phone number its CRM software ever messaged

for any purpose…”). To further assuage these concerns, Agentra will allow Plaintiff’s counsel to



DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                    Page - 6
   Case 3:19-cv-00120-X Document 53 Filed 05/28/21                 Page 7 of 7 PageID 490



access Agentra’s Admin123 account at Agentra’s premises and under the supervision of Agentra’s

counsel to confirm that the sought-after Text Class information is not in Agentra’s possession,

custody, or control.

                                         CONCLUSION

       For the reasons set forth above, Agentra requests this Court deny Plaintiff’s Motion to

Compel and grant Agentra all relief at law and equity to which it is entitled.



       Dated: May 28, 2021                            Respectfully submitted,

                                                      /s/ Andrew Lin
                                                      ANDREW LIN
                                                      Texas Bar. No. 24092702
                                                      alin@pcrfirm.com
                                                      WILLIAM S. RICHMOND
                                                      Texas Bar. No. 24066800
                                                      brichmond@pcrfirm.com
                                                      PLATT CHEEMA RICHMOND PLLC
                                                      1201 N. Riverfront Blvd., Suite 150
                                                      Dallas, Texas 75307
                                                      Telephone: (214) 559-2700
                                                      Facsimile: (214) 559-4390

                                                      COUNSEL FOR DEFENDANT
                                                      AGENTRA, LLC


                                 CERTIFICATE OF SERVICE
       The undersigned counsel for Defendant Agentra, LLC does hereby certify that this pleading
was served on counsel of record on May 28, 2021 by electronic filing.


                                                      /s/ Andrew Lin
                                                      ANDREW LIN




DEFENDANT’S RESPONSE TO MOTION TO COMPEL                                                 Page - 7
